Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module” and “unit” in claim 15. The “connection interface unit” of the claim is described in par. 35 of the specification.  The “physical erasing units” of the claim are described in par. 53 of the specification. The “memory controlling circuit unit” of the claim is described in pars. 57-58 of the specification.  The “physical programming unit” of the claim is described in par. 45 of the specification.  The “rewritable non-volatile memory module” of the claim is described in par. 37 of the specification.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zeng et al., US PGPub 2020/0042237, in view of Cai et al., US PGPub 2019/0155546.
With respect to claim 8, Zeng teaches a memory controlling circuit unit for a rewritable non-volatile memory module, the rewritable non-volatile memory module having a plurality of 
a host interface configured to couple to a host system, in par. 8;
a memory interface configured to couple to the rewritable non-volatile memory module, in par. 9; and 
a memory management circuit coupled to the host interface and the memory interface, wherein the memory management circuit is configured to receive a plurality of commands, in par. 9,
wherein the memory management circuit is further configured to read a first physical programming unit to obtain a plurality of first data respectively by using a plurality of first reading voltage groups of a plurality of reading voltage groups based on a first read command of the plurality of commands and execute a first decoding operation for each of the plurality of first data, wherein the number of the plurality of first reading voltage groups is less than the number of the plurality of reading voltage groups, in pars. 68-72. 
Zeng fails to teach the memory management circuit is further configured to suspend the first decoding operation and the first read command and execute other commands being different from the first read command of the plurality of commands based on information indicating that the first decoding operation for all of the plurality of first data is unsuccessful. Cai teaches:
the memory management circuit is further configured to suspend the first decoding operation and the first read command and execute other commands being different from the first read command of the plurality of commands based on information indicating that the first 
the memory management circuit is further configured to return to execute the first read command and the first decoding operation after executing the other commands being different from the first read command of the plurality of commands, in par. 73, where the suspended read command resumes after executing other commands have occurred, as discussed above, with reference to pars. 68-72.
It would have been obvious, having the teachings of Zeng and Cai before him before the earliest effective filing date, to modify the read-retry method of Zeng with the read-retry method of Cai, as suspending soft reads can reduce overall command latency and improve QoS of the memory system, as taught by Cai, in the abstract.
With respect to claim 9, Zeng teaches the memory controlling circuit unit according to claim 8, wherein after the operation of suspending the first decoding operation and the first read command and executing the other commands being different from the first read command of the plurality of commands, 
the memory management circuit is further configured to read the first physical programming unit to obtain a plurality of second data respectively by using a plurality of second reading voltage groups of the plurality of reading voltage groups based on the first read command and execute the first decoding operation for each of the plurality of second data, in pars. 68-72, 

With respect to claim 10, Cai teaches the memory controlling circuit unit according to claim 9, wherein
the memory management circuit executes the other commands being different from the first read command of the plurality of commands based on information indicating that the first decoding operation for all of the plurality of second data is unsuccessful, in pars. 68-72. Zeng teaches: 
the memory management circuit further reads the first physical programming unit to obtain at least one third data by using at least one remainder reading voltage group other than the plurality of first reading voltage groups and the plurality of second reading voltage groups of the plurality of reading voltage groups based on the first read command of the plurality of commands and executes the first decoding operation for the at least one third data when the number of the executed other commands being different from the first read command of the plurality of commands reaches a threshold value, in pars. 68-72.
With respect to claim 11, Zeng teaches the memory controlling circuit unit according to claim 10, wherein the memory management circuit further reads the first physical programming unit to obtain a fourth data and executes a second decoding operation for the fourth data based on information indicating that the first decoding operation for the third data is unsuccwessful, wherein an algorithm being used by the first decoding operation is different from an algorithm being used by the second decoding operation, in pars. 28-29 and 42.
With respect to claim 12, Zeng teaches the memory controlling circuit unit according to claim 8, wherein the number of the plurality of first reading voltage groups is greater than or equal to five and the number of the plurality of first reading voltage groups is less than or equal to ten, in par. 34 and the related figure 4, where more than 5 voltage groups are shown, and choosing a value 10 for N would be a design choice that is obvious to try.
With respect to claim 13, Cai teaches the memory controlling circuit unit according to claim 8, wherein the number of the other commands being different from the first read command is three, in par. 73.
With respect to claim 14, Cai teaches the memory controlling circuit unit according to claim 8, wherein the other commands being different from the first read command are read commands, in par.  68.
Claims 1-7 are a method that corresponds to the memory controlling circuit of claims 8-14, and are rejected using similar logic.
Claims 15-21 are a system that corresponds to the memory controlling circuit of claims 8-14, and are rejected using similar logic.

Response to Arguments
Applicant's arguments filed 1/21/20 have been fully considered but they are not persuasive. Applicant argues that Zeng and Cai fail to teach suspending the first decoding operation and the first read command and executing other commands being different from the first read command of the plurality of commands based on information indicating that the first decoding operation for all of the plurality of first data is unsuccessful.  In pars. 71-72 of Cai, the information indicating that the first decoding operation for all of the plurality of first data is unsuccessful, as in the exemplary case of par. 72, only 2 of 7 soft reads have been completed.  In response to this information, the soft read and the decoding operation are suspended. In the exemplary case, 5 of the 7 soft reads have not been performed, so the decoding operation for all of the plurality of first data have not been successful.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A DARE whose telephone number is (571)272-4069.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on 571-272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RYAN DARE/Examiner, Art Unit 2136                                                                                                                                                                                                        
/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136